                                                                     02/28/2020




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 VIOLATION:
                                           6026845
            Plaintiff,                     Location Code: M13

      vs.
                                           ORDER
 CAMERON G. JENSEN,

            Defendant.


     Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the above citation is DISMISSED.

     IT IS FURTHER ORDERED that the initial appearance scheduled for

August 7, 2020, in West Glacier, Montana, is VACATED.

     DATED this 28th day of February, 2020.
